           Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 1 of 9




 . "-e S. Asay
 -.-sociated Legal Group, LLC
1512 Pebrican Ave.
Cheyenne, WY 82001
basay@assaciatedlegal.coin
(307) 632-2888
Attorneys for Plaintiff                                                   DIANE SANCHEZ
                                                                       C!^ a? THE DISTRICT COURT


                    IN THE BISTMCT COURT, FIRST JUBICIAT DISTRICT
           IN AND FOR THE COUNTY OF iLARAMIE, STATE OF WYOMING


JAKE NOCH, an individuai.

       Plaintiff,

                                                           Civil Action No. !^i'
INDEPENDENT FILMDEVELOPMENT CORP.,
a Wyoming Coiporation, THEO HANSON, an
individual, CRAIG LOUPELLB, an individual,
and ROBERT JEFFREY MAGUIRE, an
individual.

       Defendant.




                                        COMFLAINT



       Plaintiff, Jake Noch, an individual, by and through his undersigned counsel. Associated
Legal Group, LLC, for his Complaint against the Defendant, the independent Film Development
Corporation, aWyoming Coipoiation, ("SFLM" or "Company^'), Theo Hanson ("HaBSSon"),
Craig Loupelle CTrf>apel!e"), and Robert Jef&ey Maguiie ("Magjare") states and alleges as
follows:
            Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 2 of 9




               "r                                     dealbetweenHansonandJeffRitehie, IFLM's
                       seenrthes, hethen taed toprotecthis investmentbymispmsentingthe voting
   nStso™.sSedes.Pre.med.ochC-SeHes.R«

      ^ Sen..J^Pre..edStoeR>,..hen,a.erHtm3onpnrchasedtheSe.es^^
      —

  Offirpr      T                                                         ^cuLor, <^jiiet bxecutive




 ^                              '-OT-, W.-h-
          3-       ^^^^P'^ci^aseoftheSeriesA/AAPreferedtlM 7• r
mblirlv H-         -                                               ^
PubhclydrssenunatedfakeinfonnationaboutthevotingtightsofSere A/A. n
       4-       These false and misleadingstatements caused substantial d
  .                                                     ^   " substantial damages to Mr. Noch
and other shareholders ofIFLM.


~ i«^              c™.             .,n„«
      Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 3 of 9




                                    BACKGROUND FACTS

          6.   Jake Noch, an individual, ofNaples, CoUxer County, Florida, is astocldiolder in
tke Defendant Coiporation, Independent Film Development Corporation.
       7.       IFLM is aWyoming coiporation registered with the Wyoming Secretary ofState
as afor-prorit corporation created for the purpose offilm and entertainment development.
        8.     Hanson puiports to be adiiector and the ChiefExecutive OfScer ofIFLM, and
-maintains abusiness address at 10831 QuaU Canyon Road, El C^on, CA 92021.
        9.     Loupelle puiports to be adirector ofIFLM, and his election as director was
wifiioul authority, and maintams abusiness address at 302 Stanley St, Bame, Ontario, L4M 6x6,
Canada,

        10.    Maguire purports tobe adirector ofIFLM, and his eiection as director was
without authority, and maintams abusiness address at 400 Bayfield St, Barrie, Ontario, L4M
5A1, Canada.

       11.     In its Articles ofIncoiporation, IFLM mdicates that its purpose is to cany on as a
non-diversified closed-end man^ement investment company, as those terras are used inthe
Investment Company Act of1940 ("1940 Acf), hardng elected to be regulated under the 1940
Act as abusiness development company, which is aclosed-end management investment
company that provides small businesses that qualify as an "eligible portfolio company" with
investment capital and also significant managCTial assistance.
       12.     The articles ofincorporation (the "Articles") set forth that IFLM has the authority
to issue 500,000,000 shares ofall classes ofcapital stock, ofwhich 485,000,000 were designated
ascommon stock, $0,001 par value per share, and ofvdiich 15,000,000 are tobeshares ofseries
preferred stock, $0,001 par value pershare.
     Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 4 of 9



                                .ndmentstothe Articles,thecorporationpuiportedly became
    -,3.      After vanoos am




                                          Designationtacd at t^anoos tones m
corporationaotionlhroagJrC nn                       BPreferred StockandSeriesFPreferred
PreferredStocicS^esAAPteferredStoclcSerresBPreferr




    ^.dntisleading-IFlMdoes^tha^,-
     stockdesignatedas-ClassA ox ClassAA



       bylaws to notice ashffl:                                                       ofIFl-Wt.
                                       .beis not aholder often percent (lO/o) 01
           anthotity and.-it^^vir^^' and heis
       Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 5 of 9




          18. Hansonharbored annlteriormotiveto misrepresent the voting rights ofthe
   commonstock and the designation ofthe so-caUed "Class A" and "Class AA" shares.
              In feet, the Certificates ofDesignation ofthe Series APreferred Stock and the
  SeriesAAPreferredStockfaUto cordhrm^rig.rnponeithertheSeriesAPreferredStockorthe
  SenesAAPrefencdStocktovotetogetheron aUmatters, letaloneanymatters, ttponwhichthe
  conuuon stockholders mayvote,

         20. In stark contrastthereto, the Certificates ofDesignafionfor the Series BPreferred
 Stockand SeriesFPreferredStock do, infect, confertherightonthe holders ofsuchshares of
 preferred stockto "vote togetherwithholders OfCompany-scomrnonstockonallrnatters upon
 which commoii stockholdeis may vote."
        21. Because Hansonhas manipriatedtheIFLMmarket, his election as Chief
 ExecutiveoflFLM.
 Drrectors Officer. TteasmerandDirectoroflFLMmtdtheelectrorrofLcupeUeandMagtureas
                    includingarryCherpositions atthe Company, iswithoutauthorityand ultra
 vrresas,moreover,nomeetmgoftheshareholderswascaned,noficadorhadforsuchele^^^
andHanson-sholdmgofSeriesAPrefetred Stock a.nd SeriesAA PreferredStoekfeilto confer
anyrightforhimtovoteforhiselectionoftheBoardofDuectorsofffiLMand,resuiting,y.
msvoteforthe Directors andinfevorofhis unauthorized electionasCHefExecutive Officer
snd Treasurer.

       22. fit short, by information and befiefi Hanson misrepresented, on behalfofhimself
andasthepurported ChiefExecutive OfficerandDL^torofffilM, the voting pow^
SeriesAPreferredStcckarrd SeriesAA Preferred StockheafiegedlyacquiredfiomlFLM's
Priormanagement Despite Mr.Koch-sretp.estfor Hanson toprovidethepurchasea^^^^^^
Mx.Kooh,Hansor.hasdodgedthere<,uest.Instead.Hansonhasheenfiyingwifepersi^^^
        Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 6 of 9




    . ; :o lure Mr. Noch into purchasing Hanson's Series A Prefen-ed Stock and Series AA

  •i rziredStock because Hanson realizes he was swindledinto purchasing stockthat doesnot

    together with holders of Company's common stock on any matters upon which common

stockholdem noay vote.

                                       ilRST COXJNT



       23.    An actual dispute with respect to legal relations exists between Mi'. Noch, IFLM

Maguire,Loupeile and Hansonwith respectto the votingrights of the SeriesA PreferredStock

and Series AA Preferred Stock and Common Stock.

       24.     On the one hand,Hanson,Maguire,Ix)iq>elle and IFLMbelieve andhave publicly

disseminated stat«nents that the Series A Preferred Stock and Series AA Preferred Stock are the

entire voting and controlling bloc ofIFLM and that the Coimnon Stockhas no voting rights.

       25.     On the odier hand, Mr. Noch believes Series A Preferred Stock and Series AA

Preferred Stock do not have voting rights and the Common Stock has one vote her share.

       26.     The Uniform Declaratory Judgment Act audiorizes this Court to settle and to

affordrelief ffom uncertainty andinsecuritywith respectto legalrelations, and is to be liberally

construed and administered.

       27.     As a result of the disputebetweenMr. Noch,Hanson, Maguire, Lot^eile and

IFLM, Mr. Noch seeis entry of a declaratory judgment lhat

               a. the Series A Preferred Stock has     voting rights;

               b. the Series AA Preferred Stock has no voting rights;

               c. the Sodes A Preferred Stock does not vote together with the Common Stock;

               d. the Series AA Prefered Stock does not vote together with the Common Stoclc;
      Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 7 of 9




                e. the election ofHanson as ChiefExecutive OfEcer oflFLMis void, without
                    aufljority and      v/re^;

                t the election ofHanson as Treasurer ofIFLM is void, without authority and
                    tdtra vires',

                g. the election ofMagoire asDirector ofIFLM isvoid, without authority and
                    idtra vires',

                it the election ofLoi^jlle as Director ofIFLM isvoid, without authority and
                    idtra vires', and

                i. Hanson laclis authority to notice orcall a shareholder meeting.
       28.      Allpersons who have orclaim to have aninterest v/hich would be afiected bythe

declaratory judgmoit have beenmade partieshereto.

       29.      Judgment h^eonwould terminate the uncertainty orcontroversy giving rise to
this proceeding.

       30.      Plaintiffhasincmred substantial attorneys' fees and costs to enforce his ri^ts.

                                       SECOIMBCOTOT
                             nVfttwaSnarv and PerEPairaanit-



       31.      Ml-. Nooh incorporates the immediately preceding paragraphs in full as if set forth

fiiUy herein.

        32.     Hanson,Loupelle and Maguixe have purported to notice or call a meetingof the

shareholders for August2019, for whichthey lack authority.

        33.     Anymeting of the diareholders wouldhe void, without authority andidtra vires,

and such meeting,ifconsuiiimate4wouldcause irreparable harmby purportingto takp.

ooiporation action where Hanson, Loigielle and Maguixe lack the authority to cause.

        34.     As a result, Mr. Noch seeks a                             :injunction enjoining

Hanson, Loupelle and Maguire horn noticing or caUing a shareholders meeting, hornholding a
               Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 8 of 9




'                meeting until further order of this Court and ftom representing that any ofthem are
         - r :r directors of IFLM.

            i?.rHEREFORE, thePlaintiff Jake Noch, hereby demands ofthisCourt judgment inhis
        rr andagainst theDefendants, thatthe Court declare thele^ rights oftheparties, thatthe
    -     entera preliminary and permanent injunction against the Defendants, alongwith granting

    damages, punitive damages, consequential damages, costs, interests, expenses, attorneys' fees
    and such other and foither relief as the Court deemsjust and proper.

           Datedthis 22^^ of July, 2019.



                                                        Bruce S. A^y •
                                                        Associatedtj^gal Groupp LLC
                                                        1812 Pebrican Ave.        j
                                                        Cheyenne, WY 82001 j
                                                        basay@assDciatedlegal.com
                                                        (307) 632-2888
                                                        Attorney for Plaintiff"
     Case 2:19-cv-00162-SWS Document 2 Filed 08/08/19 Page 9 of 9




       I, Joke Nocli, the PlaintilTin this matter, do acknowledge, pledge, and confirm, liiat ihc
statementscontained willtin the foregoing Complaint arc true and correct to the best of my
knowledge and belief.




                                                Jake Noch
                                                3811 Airport Pulling, STE 203
                                                Naples, FL 34105

STATE OF FLORIDA)
                                )SS.
COUNTY OF COLLIER               )



        The foregoing instrumem was acknowledged, subscribed, and sworn to before me
by, JakeNoch,onthis22*^dayofMy,^19.



                                          Notar\L
 My Commission Expires:


                  jjjy.   Jamaa ChlSsml
                          notary PUBLIC
               #3|b Pstate ofaoRiDt^
                          ccnuni^GG07S530
                          Bcpires 3/6/2021
